DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1 – 12 and 19 – 37) in the reply filed on 2/15/2022 is acknowledged.
 	This application is in condition for allowance except for the presence of claims 13 - 18 directed to a species non-elected without traverse.  Accordingly, claims 13 – 18 have been cancelled.

Reasons for Allowance
Claims 1 – 12 and 19 – 37 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Schoon (Patent No.: US 8,449,424 B2).  Schoon teaches a steerable wheel motor for moving construction lifts and scaffold equipment.  A spindle bracket configured to be pivotably mounted at an upper end to a steering mechanism for rotation about a vertical axis. The output shaft is supported by a first set of bearings and a second set of bearings with the second set of bearings including a speed and direction sensor integral therewith for detecting the speed and direction of rotation of the output shaft. The sensor outputs to a control system which controls the speed and direction of the equipment.
In regards to claim 1, Schoon taken either individually or in combination with other prior art fails to teach or render obvious a caster wheel orientation sensor assembly, said assembly comprising a shaft fixedly attached to said second end of said wheel arm and oriented transversely to said first axis, a sensor target positioned on said shaft; a bearing defining a bore, said shaft being received within said bore, said shaft being rotatable about a second axis oriented coaxially with said bore; a sensor mounted on said bearing, said sensor adapted to sense a presence or absence of said sensor target upon rotation of said shaft and generate signals indicative of said presence or said absence of said sensor target.

In regards to claim 19, Schoon taken either individually or in combination with other prior art fails to teach or render obvious a harvester having a caster wheel orientation sensor system, said harvester comprising: a first bearing defining a first bore, said first shaft being received within said first bore, said first shaft being rotatable about a first shaft axis oriented coaxially with said first bore, said first bearing being mounted on said chassis; a sensor mounted on said first bearing, said sensor adapted to sense a presence or absence of said sensor target upon rotation of said first shaft and generate signals indicative of said presence or said absence of said groove; a controller mounted on said chassis, said controller adapted to receive said signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663